Citation Nr: 0015111	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-06 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
kidney transplant.

2.  Entitlement to service connection for residuals of a 
pancreas transplant. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

On September 20, 1999, the veteran was notified that he was 
scheduled for a Travel Board hearing on October 26, 1999, 
which was more than the requisite 30-day notice.  See 
38 C.F.R. § 19.76 (1999).  He failed to report for his 
hearing and has not shown good cause for not reporting.  
Therefore, no further development with regard to a hearing is 
necessary.

In April 1988, the veteran raised the issue of entitlement to 
special monthly pension by reason of being in need of regular 
aid and attendance or on account of being housebound.  This 
issue does not appear to have ever been adjudicated.  This 
matter is referred to the RO for appropriate action.


REMAND

In a February 1997 claim, the veteran indicated that he was 
seeking service connection for residuals of kidney and 
pancreas transplants and that he wanted to reopen his claim 
of service connection for diabetes mellitus.  In a September 
1997 rating decision, service connection was denied for 
residuals of kidney and pancreas transplants and it was held 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for 
diabetes.  Later that month, the RO received VA medical 
records revealing that in December 1988 the veteran had renal 
insufficiency due to diabetes mellitus.  

In February 1998, the veteran submitted a statement 
indicating that he disagreed with the entire September 1997 
rating decision.  In a March 1998 decision review officer 
conference report, it was noted that the subject of the 
appeal was service connection for diabetes mellitus and its 
complications.   However, in the March 1998 statement of the 
case, the only issues addressed were entitlement to service 
connection for residuals of kidney and pancreas transplants.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The veteran's claims of entitlement to service connection for 
residuals of kidney and pancreas transplants are predicated 
on the fact they are secondary to diabetes mellitus.  Thus, 
the issues of service connection for residuals of kidney and 
pancreas transplants are inextricably intertwined with the 
issue of whether new and material evidence has been presented 
to reopen the claim for service connection for diabetes 
mellitus with diabetic retinopathy.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Therefore, the Board cannot adjudicate 
the issues of service connection for residuals of kidney and 
pancreas transplants until a statement of the case has been 
issued on whether new and material evidence has been 
presented to reopen the claim for service connection for 
diabetes mellitus with diabetic retinopathy.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for diabetes mellitus with diabetic 
neuropathy, and the veteran should be 
advised of the time in which to perfect 
his appeal.  If any benefit sought on 
appeal remains denied, the case should be 
returned to the Board. 


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

